Title: To Thomas Jefferson from John Quincy Adams, 11 October 1822
From: Adams, John Quincy
To: Jefferson, Thomas


Dear Sir.
Washington
11th October 1822.
I have taken the liberty of transmitting to you a pamphlet which I have felt a necessity of giving to the public. So far as it involves a mere personal controversy I should not have thought it worthy of being presented to you. Thus much of it I would request of you the favour to overlook. Nor after the recent manifestation of the public sentiment on this subject would this collection of documents have appeared, but for the questions of general interest to the Union implicated in the discussion, and which as affecting the welfare of our Country, I know can never be objects of indifference to you. It is from this motive that I am induced to ask your acceptance of the volume, and avail myself of the occasion to renew the tender of my sincere veneration.